DETAILED ACTION
This action is responsive to the application No. 16/900,683 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/13/2022 responding to the Office action mailed on 01/19/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 15-17, 19-25, 27-34, and newly added claims 35-36.

Specification
The title of the invention submitted on 04/13/2022 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun (US 10,811,453). 

Regarding Claim 15, Mun (see, e.g., Figs. 8A-8E), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 34a in a substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 21-24);
forming a first trench in the substrate 50 to surround the photosensitive pixel 34a (see, e.g., Fig. 8A, col. 4, ll. 37-41);
forming a buffer layer (28a/oxide in trench) on the substrate 50 and in the first trench to form a deep-trench isolation structure 32 in the first trench (see, e.g., Fig. 8A, col. 4, ll. 24-30);
forming a second trench 282 in the buffer layer (28a/oxide in trench) and above the deep-trench isolation structure 32 (see, e.g., Fig. 8B, col. 4, ll. 31-43); and
forming an adhesion layer 82 in the second trench 282 and over the buffer layer (28a/oxide in trench), wherein the adhesion layer 82 comprises titanium, titanium nitride, tantalum, or tantalum nitride (see, e.g., col. 6, ll. 38-43, col. 7, ll. 17-18), and;
forming a light blocking structure 80 above the adhesion layer 82 and the buffer layer (28a/oxide in trench) and partially in the second trench 282 (see, e.g., Fig. 8D, col. 4, ll. 65-67), wherein the light blocking structure 80 exposes a portion of the adhesion layer 82 (see, e.g., Fig. 8D, where top sidewalls of adhesion layer 82 are exposed).

Regarding Claim 16, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E), teaches10 that the second trench 282 is formed directly above the first trench (see, e.g., Fig. 8B).

Regarding Claim 19, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E), teaches forming a charge accumulation layer 30 in the first trench prior to forming the buffer layer (28a/oxide in trench) (see, e.g., Fig. 8A).

Regarding Claim 20, Mun teaches all aspects of claim 19.  Mun (see, e.g., Figs. 8A-8E), teaches that forming the second trench 282 is performed such that the second trench 282 does not expose the charge accumulation layer 30 (see, e.g., Fig. 8B).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 25, 27, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US 2021/0249454).

Regarding Claim 21, Suzuki (see, e.g., Figs. 11-13), teaches a method for manufacturing an image sensor device comprising:
implanting dopants into a substrate 21 from a front surface S2 of the substrate 21 to form a plurality of photosensitive pixels 22 in the substrate 21 (see, e.g., Fig. 18F, par. 0117);
etching the substrate 21 from a back surface S1 of the substrate 21 to form a first trench in the substrate 21 and between the plurality of photosensitive pixels 22 (see, e.g., Fig. 18A);
depositing a dielectric material 23 on the back surface S1 of the substrate 21 and filling the first trench (see, e.g., Fig. 13, par. 0088);
forming a second trench in the dielectric material 23 and directly above the first trench (see, e.g., Fig. 13, par. 0089);
depositing an adhesion layer 24 in the second trench, wherein the adhesion layer 24 comprises titanium, titanium nitride, tantalum, or tantalum nitride (see, e.g., Fig. 13, par. 0089);
forming a light blocking structure 42 over the adhesion layer 24 (see, e.g., Fig. 13, par. 0092), 
wherein:
a bottom portion of the light blocking structure 42 is in the second trench, and a top portion of the light blocking structure 42 is over a top surface of the dielectric material 23 (see, e.g., Fig. 13); and
depositing a dielectric layer 25 over the substrate 21 and in contact with the light blocking structure 42 and a top surface of the adhesion layer 24.  

Regarding Claim 23, Suzuki teaches all aspects of claim 21.  Suzuki (see, e.g., Figs. 11-13), teaches that:
depositing the dielectric material 23 on the back surface S1 of the substrate 21 and filling the first trench comprises:
depositing a charge accumulation layer p+ on the back surface S1 of the substrate 21 and in the first trench (see, e.g., par. 0084); and
depositing a buffer layer 23 over the charge accumulation layer p+.

Regarding Claim 25, Suzuki teaches all aspects of claim 23.  Suzuki (see, e.g., Figs. 11-13), teaches that forming the second trench is such that the second trench does not expose the charge accumulation layer p+ (see, e.g., Fig. 13, par. 0089).

Regarding Claim 27, Suzuki teaches all aspects of claim 21.  Suzuki (see, e.g., Figs. 11-13), teaches that a bottom surface of the second trench is lower than the back surface S1 of the substrate 21 (see, e.g., Fig. 13).

Regarding Claim 36, Suzuki teaches all aspects of claim 21.  Suzuki (see, e.g., Figs. 11-13), teaches that the adhesion layer 24 is directly above the photosensitive pixels 22 after depositing the dielectric layer 25 over the substrate 21 and in contact with the light blocking structure 42 and the top surface of the adhesion layer 24.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 10,811,453) in view of Chiang (US2019/0139997).

Regarding Claim 17, Mun teaches all aspects of claim 15.  Mun does not show that forming the first trench and forming the second trench are performed using a same mask.
Chiang (see, e.g., Figs. 2A-2E), on the other hand, teaches that forming the first trench and forming the second trench are performed using a same mask such the trenches are formed in a self-aligned manner, and an additional photolithography operation can be omitted (see, e.g., par. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the first trench and the second trench in Mun’s process using a same mask, as taught by Chiang, such the trenches are formed in a self-aligned manner, and an additional photolithography operation can be omitted.

It involves no inventing step forming the first trench and forming the second trench using a same mask instead of forming the first trench and forming the second using different masks unless there is evidence supporting the use of a same mask as beneficial to the invention.
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions for forming a first trench and forming a second trench, either in by using a same mask or by using different masks with a reasonable expectation of success.
Therefore, given the teachings of the prior art, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to form the first and second trenches using a same mask or different masks.
See Supreme Court decision in KSA International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2021/0249454) in view of Yanagita (US 2014/0054662).

Regarding Claim 22, Suzuki teaches all aspects of claim 21.  Suzuki does not teach forming an isolation feature at the front surface of the substrate prior to etching the substrate from the back surface of the substrate.
Yanagita (see, e.g., Fig.4), in similar back-side illuminated image sensors to those of Suzuki, on the other hand, teaches forming an isolation feature 29 at the front surface of the substrate 12 prior to etching the substrate 12 from the back surface of the substrate 12, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence (see, e.g., pars. 0067, 0097-0098).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Suzuki’s process the formation of an isolation feature at the front surface of the substrate prior to etching the substrate from the back surface of the substrate, as taught by Yanagita, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2021/0249454) in view of Lee (US 2012/0286418).

Regarding Claim 24, Suzuki teaches all aspects of claim 23.  Suzuki does not show planarizing the buffer layer.
Lee, on the other hand, teaches planarizing a top surface of a buffer layer to remove any irregular topography from the surface of the wafer and achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components (see, e.g., par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a planarizing step in the buffer layer of Suzuki, as taught by Lee, to achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components.

Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 10,811,453) in view of Yanagita (US 2014/0054662).

Regarding Claim 28, Mun (see, e.g., Figs. 8A-8E), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 34a/34b in a substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 21-24);
etching the substrate 50 to form a first trench (see, e.g., Fig. 8A, col. 4, ll. 37-41);
depositing a charge accumulation layer 30 and a first dielectric layer (28a/oxide in trench) in the first trench and on the substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 24-30);
etching the first dielectric layer (28a/oxide in trench) to form a second trench 282 in the first dielectric layer (28a/oxide in trench) (see, e.g., Fig. 8B, col. 4, ll. 31-43);
depositing an adhesion layer 82 over the first dielectric layer (28a/oxide in trench) and in the second trench 282, wherein a bottommost portion of the adhesion layer 82 is at a position lower than a surface of the substrate 50 (see, e.g., Fig. 8C, col. 6, ll. 38-43); and
forming a light blocking structure 84 over the adhesion layer 82 (see, e.g., Fig. 8C, col. 10, ll. 43-46), wherein a portion of the first dielectric layer (28a/oxide in trench) is directly between a topmost portion of the adhesion layer 82 and a topmost portion of the charge accumulation layer 30 after forming the light blocking structure 84 over the adhesion layer 82 (see, e.g., Figs. 8C-8D).
Mun does not show forming a doped isolation region in the substrate.
Yanagita (see, e.g., Fig.4), in similar back-side illuminated image sensors to those of Mun, on the other hand, teaches forming a doped isolation region 18/29 in a substrate 12 and forming a photosensitive pixel 22 in the substrate 12 and adjacent the doped isolation region 18/29, and etching the substrate 12 to form a first trench 39 in the doped isolation region 18/29, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence (see, e.g., pars. 0067, 0097-0098).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Mun’s process the formation of a doped isolation region, as taught by Yanagita, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence.

Regarding Claim 29, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches that the second trench 282 is shallower than the first trench (see, e.g., Fig. 8B).  

Regarding Claim 30, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches depositing a second dielectric layer 28b to cover the light blocking structure 84 (see, e.g., Fig. 8C).  

Regarding Claim 31, Mun and Yanagita teach all aspects of claim 30.  Yanagita (see, e.g., Fig. 9), teaches that the second dielectric layer 26 is in contact with the topmost portion of the adhesion layer 48.  

Regarding Claim 32, Mun and Yanagita teach all aspects of claim 30.  Yanagita (see, e.g., Fig. 9), teaches that the second dielectric layer 26 is spaced apart from the bottommost portion of the adhesion layer 48.  

Regarding Claim 33, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches depositing a color filter 24a/24b over the photosensitive pixel 34a/34b (see, e.g., Fig. 8E, col. 4, ll. 25-30).  

Regarding Claim 34, Mun and Yanagita teach all aspects of claim 33.  Mun (see, e.g., Figs. 8A-8E), teaches forming a micro-lens 22a/22b over the color filter 24a/24b (see, e.g., Fig. 8E, col. 4, ll. 25-30).

Regarding Claim 35, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E), teaches that the adhesion layer 82 comprises titanium, titanium nitride, tantalum, or tantalum nitride (see, e.g., col. 7, ll. 17-18).  

Response to Arguments
Applicant's arguments filed on 04/13/2022 with respect to the rejection of claim 15 have been fully considered but they are not persuasive.
Applicant's arguments filed on 04/13/2022 with respect to the rejection of claims 21 and 28 have been fully considered but are moot in view of the new grounds of rejection.

The Applicants argue:
The lining 82 is completely covered by the metal grid 80, such that the metal grid 80 does not expose any portion of the lining 82.

The examiner responds:
The top sidewalls of lining 82 are exposed.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814